

116 HR 5134 IH: Military Care Package Program Act
U.S. House of Representatives
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5134IN THE HOUSE OF REPRESENTATIVESNovember 18, 2019Ms. Barragán introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 39, United States Code, to provide that care packages mailed to a member of the
			 Armed Forces by any family member shall be carried at no cost to the
			 family member, and for other purposes.
	
 1.Short titleThis Act may be cited as the Military Care Package Program Act. 2.No-cost mailing of care packages to members of the Armed Forces (a)In generalChapter 34 of title 39, United States Code, is amended by inserting after section 3401 the following new section:
				
					3402.Mailing privileges of family members of members of the Armed Forces of the United States
 (a)A military care package shall be carried at no cost to the sender if the package— (1)is mailed to an individual who is a member of the Armed Forces deployed in support of a contingency operation;
 (2)is mailed by a family member of such individual; and (3)is addressed to a postal facility located at an Armed Forces installation.
 (b)The Department of Defense shall reimburse the Postal Service for carrying out this section consistent, to the greatest extent practicable, with the requirements of the second sentence of subsection (c) and subsection (e) of section 3401.
 (c)This section shall be administered under such conditions, and under such regulations, as the Postal Service and the Secretary of Defense jointly may prescribe.
 (d)In this section— (1)the term contingency operation has the meaning given that term in section 101(a)(13) of title 10; and
 (2)the term family member means a parent, sibling, spouse, or child of an individual who is a member of the Armed Forces.. (b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 3401 the following new item:
				
					
						3402. Mailing privileges of family members of members of the Armed Forces of the United States..
			